DETAILED ACTION
Summary
This Office action is in response to reply dated September 16, 2021.  Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The following amendment is made to correct the formatting of the abstract into a single paragraph.

Amendments to abstract filed on September 20, 2019:



This technology relates to an information processing apparatus for accurately notifying a mobile object of a position of a moving body nearby, and to an information processing method, a program, and a mobile object for use with the information processing apparatus.  The information processing apparatus includes a moving body detection section that detects the moving body near the mobile object on the basis of information input from sensors, and a sound output control section that shifts the position of a sound image of a notification sound giving notification of the position of the moving body in keeping with a detected position thereof in motion. This technology can be applied to apparatuses, systems, or vehicles that provide driver assistance for preventing collision or contact with the moving body, for example.

Allowable Subject Matter
Claims 1-19 are allowed.  The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments are persuasive.  Groh, Watanabe, Konigsberg, Iwamoto, Chow, Healy and Takahashi (U.S. Pub 2005/0195092), either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN WILSON/Primary Examiner, Art Unit 2687